 STATE, WIDE PAINTING&DECORATINGCO., INC.StateWide Painting&Decorating Co., Inc.andLocalUnionNo. 365,Brotherhood of Painters,Decorators&PaperhangersofAmerica,AFL-CIO. Case 12-CA-4189January 8, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn September 10, 1968, Trial Examiner BenjaminB.Lipton issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations2 of theTrial Examiner, as modified herein.' [Inadvertent errors in Trial Examiner's decision have been corrected.]'We amend that portion of the Trial Examiner's remedy wherein herecommends immediate and full reinstatement for John and Joseph RiddleThe record indicates that the Miami-Jackson High School project wherethe Riddle Brothers were working, was completed by June 15, 1968. Thereis evidence,however, that Respondent transferred men from one jobsite toanother.Thus, itisuncertain whether these employees would have beenterminated in the normal course of business sometime after their April 1discharge.Accordingly,if, in compliance proceedings,it is determined thatJohnW.Riddle and Joseph F. Riddle would have been transferred toanotherofRespondent'swork sites,uponcompletionoftheMiami-JacksonHighSchoolproject,Respondent shall offer theseemployees immediate and full reinstatement to their former or substantialequivalent positions,withoutprejudice totheir seniority or other rights andprivileges,and make them whole for any loss of earnings in the manner setforthin "TheRemedy" section of the Trial Examiner's Decision.In the event that the above-named employees would have beenterminated in the normal course of business,Respondent need not offerthem reinstatement,but shall make them whole for any loss of eamingstthey have suffered by reason of the discrimination against them from thedate of discharges to the date or dates they would have been terminatednormallyAdditionally,Respondent shall send letters to them stating thatnotwithstanding their dischargestheywillbe considered eligible foremployment in the future at any of Respondent's projects if they shouldchoose to apply for employment(SeeInterboro Contractors, Inc.,157NLRB 1295, enfd.388 F.2d 495(C A. 2).ORDER5Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that Respondent, State Wide Painting& Decorating Co., Inc.,. Hialeah, Florida, itsofficers, agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order, as herein modified:1.Delete paragraph 2(a) of the Trial Examiner'sRecommended Order and substitute:(a) In the event that John W. Riddle and JosephF. Riddle would have been transferred to another ofRespondent's work sites, upon completion of theMiami-JacksonHigh School project, Respondentshalloffer these employees immediate and fullreinstatementtotheirformerorsubstantiallyequivalentpositions,withoutprejudice to theirseniority or other rights and privileges, and makethem whole for any loss of earnings, in the mannerset forth in "The Remedy" section of the TrialExaminer's Decision. If the above-named employeeswould have been terminated in the normal course ofbusiness,Respondent shall make them whole forany loss of pay they may have suffered by reason oftheirdischarges and assure them of their futureeligibility for employment by the Respondent in themanner set forth in footnote 2 of this Decision.2.Delete the third indented paragraph in thenotice attached to the Trial Examiner's Decisionand substitute the following:WE WILL offer John W. Riddle and Joseph F.Riddle immediate and full reinstatement to theirformerorsubstantiallyequivalentpositionswithout prejudice to their seniority or to otherrightsand privileges previously enjoyed, in theevent they would not have been terminated in thenormal course of business.WE WILL assure John W. Riddle and Joseph F.Riddlethattheyareeligibleforfutureemployment by us if they would have beenterminated in the normal course of business.WE WILL make John W. Riddle and Joseph F.Riddle whole for any loss of pay they may havesuffered by reason of the discrimination againstthem.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN B. LIPTON, Trial Examiner: This proceedingwas heard before me on July 9 and 10, 1968, in Miami,Florida, based upon a complaint by the General Counsel'alleging that the Respondent terminated the employmentof John and Joseph Riddle in violation of Section 8(a)(1)iThe charge was filed by the Union on April 4, 1968, and the formalcomplaint was issuedon June 3, 1968. All dates arein 1968 unlessotherwise shown.174 NLRB No. 2 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDand (3)of theAct. At thehearing, all parties participatedand were afforded full opportunity to present relevantevidenceand to argue orally on the.record.OnlyRespondent filed a brief,'which has been given carefulconsideration. 'Upon the entire record in the case,3and from myobservation of the demeanor of the witnesses on the stand,Imake the following-FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTStateWide Painting&DecoratingCo., Inc., ofHialeah,Florida,isengaged in the building andconstruction industry as a painting contractor. Thefollowing is alleged and admitted:During the yearprecedingissuanceofthecomplaint,Respondentperformed services valued in excess of$50,000 for (1) SamL.Hamilton,Inc., (2)James G. Thompson, Inc., and (3)Hessen-Robinson ConstructionCorp.,each of which isengaged in the State of Florida as a contractor in thebuildingandconstructionindustry.HamiltonandThompson, respectively,have annually purchased goodsandmaterials valued in excess of$50,000which theyreceived directly from sources located directly outsideFlorida. During the calendar year 1967, Hessen-Robinsonperformed services,valued in excess of $100,000, whichwere related to and had a substantial impact on thenational defense of the United States. Accordingly, it isfound,contrary to Respondent's denial, that it is engaged'incommerce within the meaning of the Act and thatassertion of jurisdiction would effectuate the policies ofthe Act.°II.THE LABOR ORGANIZATION INVOLVEDLocal Union 365, Brotherhood of Painters,Decorators& Paperhangers of America,AFL-CIO,herein called theCharging Party or the Union, is a labor organizationwithin the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Essential IssuesGeneral Counsel alleges in substance that Respondentrefused to recall John and Joseph Riddle, after a jobshutdown on April 2 and 3, because they engaged in, orRespondent believed they engaged in, union or concertedactivity by complaining that Respondent was restrictedunder the existing union contract from painting certainwork by spray method rather than by brush or roller.As appears' from its reliance upon testimony andarguments in its brief, Respondent's principal defensesconsist as follows: Shortly prior to the shutdown of April1,Respondent had decided, for economic reasons, toreduce the force effective on April 3. John and JosephRiddle, among others, were selected for such reductionand were therefore not reinstated upon work resumptionafter the shutdown. They had been employed primarily todo trim work, of which there was little further demand onthis job; and they were not steady employees, whereas theemployees retained were regular shop men or employeeswho performed particular work for which Respondent'Briefs were solicited by me of both sides'Without opposition, General Counsel's motion to correct transcript,involving minor changes, is hereby granted.'SremonsMailing Service122NLRB 81;Ready Mixed Concrete &Materials, Inc,122 NLRB 318,then had greater need.-Thus, the critical question presented- is whether, asalleged,Respondentwasunlawfullymotivatedinterminating the two Riddles. The ultimate issue turnssubstantially upon resolution of credibility conflicts.B. General' Background and Subsidiary FindingsRespondentissignatorytoanexistingcollective-bargainingagreementbetweenTrI-CountyChapters,PaintingandDecoratingContractorsofAmerica, and Brotherhood of Painters, Decorators andPaperhangers of America, District Council No. 56, thelatter of which the Union herein is a constituent member.As of April 1, Respondent had a total payroll complementof 17 men, including its shop superintendent and jobforemen, employed within the jurisdiction of the unioncontract, above.5So far as specified in the record, the employees inRespondent's shop worked at only three separately locatedpainting jobs during the approximate period fromFebruary through May.' A large proportion of the men(13 as of April 1) were assigned to Miami-Jackson HighSchool,' particularly in issue and herein"ealled the Jacksonjob, at which Respondent had the painting subcontract forrenovation of the premises.8 The other jobs were at MiamiHigh School, herein called the Miami job, and at a churchinWest Hollywood, herein called the Hollywood job. Theevidence indicates that Respondent followed the practiceof transferring men for varying durations from one job toanbtliev,depending upon volume of work or need forparticular skills.Other factors affecting transfers and jobtenure included the considered status of the men as unionstewards, foremen, and shop men.The union contract sets forth wage rates for specifiedclassifications, e.g., a basic hourly rate for journeymen,graduating percentages of the base rate for seven steps ofapprentices, and certain additions to the base rate forparticular classifications.'Provisions are made for final and binding arbitration ofall grievances and disputes arising over the interpretationand application of the contract, The arbitral decision isrendered by the Joint Trade Board, consisting of fivejourneymen selected by the Union, and five employersappointedby the contractors association- withprocedures for appeals to joint trade boards at higherlevels.As relates to the collateral question herein of . thedisputeconcerningcertainsprayingwork done byRespondent"ArticleSixteen" states in pertinentpartPermission is granted to spray the following surfacesand/or materials upon notification to District CouncilNo. 56.(f)Concrete slab ceilings, concrete beams andbrick. The first coat is to be brushed or rolled if thespecifications call for two or more coats.'In addition, two men were employed outside such jurisdiction (and aretherefore of no material concern herein)'Respondent asserted that it had many other jobs in the jurisdiction'See chart of assigned employees described in text below.'WorkontheJacksonjobwasinitiallyperformedfromAugust-September 1967, and then suspended pending certain alterationsOn February 2, the job was resumed with three men; i e., Foreman VincentCampo, Shop Steward Jack Alger, and Lawrence Jones'Structural steel painters; stagemen; extension ladder and scaffoldingwork,spraypainters;paperhangers;rolleroncommercialwork;steeplejack; and foremen STATEWIDE PAINTING& DECORATING CO., INC.The contract provides for appointment by the Union'sbusiness agent of a shop steward "who shall remainemployed by the shop" at all times painters performwork," i.e., superseniority. In practice, a job steward maybe appointed by the business agent or shop steward. Itwas credibly testified" as to the custom of the trade in thearea regarding job stewards- that they may beappointed oi, the job when the job steward is regularlyassigned elsewhere, that their duties are in effect to act asthe Union's agent on the job, and that they remain on theparticular job until completion. In other respects, senioritypreference is not required by the contract or given effectby Respondent.Further, the contract contains a checkoff clause, but noprovisions for union security or hiring hall procedure.However, at all material times, Respondent has hired onlymembers of the Union. Respondent calls the union halland available men are sent; or individuals directly solicitemployment on the job; or men are summoned onrecommendation of incumbent employees.Applicantsmust be cleared by Respondent's president, Orville LeePostle, before being hired; Postle either interviews them orthey call him by telephone. While the superintendent andforeman have substantial discretion in the selection of menfor hire or layoff, I find on the evidence that Postlehimself exercises at times an effective voice in suchdecisions.' 2C. TheGeneral Counsel's CaseJohnW. Riddle, who had previously wogl4edi forRespondent for a period, was employed on February 15and assigned to the Jackson job. He gave testimony, insubstance, as follows: He was hired by Postle, who toldhim to report to Vincent Campo, the foreman on the job.He is a first class painter and can do any type of work.On this job, he did interior walls and trim work,13 mostlythe latter.Within Respondent's knowledge, he was the jobsteward,having been appointed by the shop steward,Alger." On Friday, March 29, when Campo advised himthat spraying of ceilings would begin on Monday, hequestioned whether Respondent had a spray permit fromtheUnion. Campo later told him that they had a permitfrom the shop steward (Alger). Riddle was aware thatRespondent was spraying ceilings in mid-February, whenhe was first employed on the job." On April 1, about 10a.m., he was approached on the job by his brother, LeeRiddle,anofficialinDistrictCouncilNo.56,accompanied by two other union representatives andForemanCampo.The union agents indicated thatRespondent was spraying areas which were not supposedtobe sprayed, and they were going to stop it. Thespraying continued until about 4 p.m. when Campohanded out paychecks and told the employees that the jobwas being closed down.16 He had been informed byCampo that the job was broken down into three areas, A,"The "shop"comprises all the jobs of the employer within the contractjurisdiction"George Taylor, Executive Secretary, District Council No. 56"No credit is accorded to Postle's testimony that, in the 12 years heowned the Company,heneverdiscussedwithhisforemenorsuperintendent the men by name who were to be on his payroll, exceptingLacedonia,the only man he personally hired(assertedly because he neededhim as foreman for a future job) It is reasonably to be found that Postleand his supervisors are in consultation with each other as to particulardecisions affecting hire, transfer,or layoff, and in any case,they are allclearly agents of Respondent7B, C. As of April 1, they were just starting in area C -or about one-third of the work remained, which embracedclassrooms, cafeteria, kitchens, parts of the hallways,ceilings,walls,and parts of the exterior. This wouldinclude the "finish work," or the type of work he hadbeen doing. He was not recalled to work upon resumptionof the job. After April 4, he spoke to Postle, who told himhe (Riddle) would have to check with the foreman.Joseph F. Riddle was employed on the Jackson job onMarch 8. He testified viz: His brother, John, told him"that he spoke to the boss (Postle) and said I could go towork." He reported to Campo and was hired on the job."He performed brush and roller painting on interior wallsand trim work, but more on trim than on walls. OnMarch 29, in the presence of Campo, Postle informed himthat spraying would begin on April 1. He told Postle`thattype of spraying could not be done, according to the unioncontract. Postle then said, "You tend to the painting andI'll take care of the spraying or running the job. I'm tiredof painters tellingme how to run my business."18 Heindicated to Postle that his brother (John) was the jobsteward.On April 1, in the afternoon, the job was shutdown; he was given his paycheck and laid off. About halfthe work remained to be done. On April 4, he reported onthe job in the morning, but Campo told him he could notgo to work unless Postle called him on the telephone. Hehas not since been recalled.Normand J. Provo, a journeyman painter who hadworked for Respondent in 1967, was hired February 21and placed on the Jackson job. He testified that, on April1,after he was informed of the layoff, he asked ForemanCampo what the employees should do. Campo suggestedthat he talk to Postle.He telephoned Postle, who toldhim to call back the followingevening asto whether orwhen he could return to work. In this conversation, about4:30 p.m., Postle said that he "was closing down the joband . . . he had two trouble makers on the job." The nextevening, April 2, when he telephoned Postle, he was told,- "You go to work Thursday (April 4) at JacksonHigh." On April 4, about 7:30 a.m., he reported to thejob.He asked Campo "about the Riddle brothers,whether they were going back to work, because the one"E.g., doors, frames,cabinets,baseboards,chalk boards."When Algerwas transferredto theMiami job early in March."Postle testified that, onMarch 29, he came to John Riddle,as jobsteward,concerning information that Respondent would not be able tostartsprayingonApril 1; he informed Riddle that "presumably"Respondent had a spray permit from Alger',on February 6, and Riddlereplied that "he didn't know anything about it;""Campo related that, about 2 p.m., Business Agent Coleman orderedthemen to stop spraying a slab ceiling, and that he told Coleman if thatwas the procedure the job would be halted, as Respondent was entitled tospray concrete slabs."Campo testified that John Riddle had asked him to put his brother on,and when Joseph showed up he put him to,work.He agreed that bothRiddles were hired as journeymen painters,and were qualified to do alltypes of work.He knew that both were good trim men, there wasparticular need for such work when they were hired,and he used them"mostly for trim." Shop StewardAlgertestified that he had recommendedto Postle the hiring of John and Joseph Riddle.At the time,Postleremarked that John cannot do "rough work."Postle testified that Johnhad repeatedly applied to him for employment, when men were needed onthe Jackson job, he told John to see Campo and if he could be used hewould be put to work. He was also approachedby John tohire Joseph Hereplied that"we would let him know and he could send his brother toCampo, who would hire him if he could be used"It is clear from allsources of evidence that there was no discussion with John or JosephRiddle limiting the nature of the work for which they were hired."He did not recall whether Postle told him'he had a permit tospray theareas in question. 8DECISIONSOF NATIONALLABOR RELATIONS BOARDbeing the job steward he should return."Campo said hehad no authority to put those two back to work. Provothen spoke by telephone with Business Agent Coleman.He returned to Campo and said he was not going to work,but was going to see a doctor on Monday about aninfected elbow which he had, and by that time "the thingshould be straightened out." Campo responded that hethought Provo "ought to 'go to work," as he had a prettygood job there. Provo told Campo "if he (Postle) did itto them (the Riddles) he would do it to me.""Jack Alger testified, in pertinent part, that periodicallyPostle or Superintendent Romeo Cecere shifts men fromone job to another as necessary. In early March, he wastransferred from the Jackson job to the Miami job; onApril 5, Cecere sent him back to the Jackson job, wherehe remained until the job was completed shortly after thedeadline date (June 15 ).20 On cross-examination, he statedthat, on February 6, Postle asked him, as shop steward, tocall the Union for a permit to spray; he called BusinessAgent Coleman and got a verbal agreement by telephone;he relayed this information to Postle; and spraying started6 days later. In addition, he indicated that, 6 or 7 daysbeforeApril 1, Cecere told him that there would be alayoff at the Jackson job, as the gang there was too big,but no date for such curtailment was mentioned.George Taylor, executive secretary of District CouncilNo. 56, described the circumstances of the controversyconcerningRespondent's spray painting at the Jacksonjob.On March 29, the matter was brought to his noticeby one of several unemployed members gathered at theunion hall. On Monday, April 1, he instructed Lee Riddlewith another union agent to check the Jackson job, andthey reported back that Postle wanted to discuss theproblem the next morning. On April 2, he met at hisofficewithPostle,LeeRiddle,and Jack Burlinger,representative of the Joint Trade Board. It was agreedthat they had to look at the job to determine whethertherewas a violation. At 10:30 a.m., he and Postleinspected the job, together with Lee Riddle, Coleman, theUnion's president, Eckerson, and a rank-and-file member,Augustine.He told Postle that spraying of certaindescribedareaswasnotpermissible,butifthespecifications called for one coat he could spray theconcrete ceilings. Postle, stated that the shop steward,Alger, had received from Coleman a permit to spray"these .things,"They (Taylor, Postle,LeeRiddle)proceeded to the Miami job "to get this straightened outwith the steward." Alger confirmed that he had received apermit by telephone to spray the Jackson job (i.e., onFebruary 6). He (Taylor) told Alger that the only waypermission to spray could be granted was in the unioncontract, that anything not in the contract had to comebefore the Joint Trade Board. Then Alger said, "Well, iftheRiddleboyshadn'tcausedalltheseproblems,everything would have been all right." Postle indicated"Campo was not questioned concerning Provo's direct and specifictestimony relating to him. Campo testified that, on April 2 or 3, Postleinstructed him to recall,at his own discretion,seven men for resumption ofthe Jackson job on April 4, and that he did not call Provo because ShopSteward Alger(transferred from the Miami job) took Provo's place on thescaffold.(But see chart of stipulated payroll data,infra.)Postle testifiedthat Provo did not callhim at anytime about returning to work on theJackson job,that Campo nor anyone else asked him to put Provo to workafter the layoff, and that he has no knowledge of how Provo came on thejob on April 4. He denied telling Provo that he had two trouble makers onthe job"Alger gave the deadline date as May 15.Postle fixed it on June 15 (butsaid in his affidavit that the job would be finished by May 15)that the steward, as the union representative on the job,gave him permission to spray, and that it was therefore,correct Postle wanted to find out if he could spray "a lotof ceilings" he still had to do, and they returned to theJackson job to view these areas.21 Taylor said that somewere plastered ceilings and the contract does not -allowthis spraying, except as permitted by the Joint TradeBoard upon specific request. Later that day, he met againwith Postle and advised him that the concrete slab ceilingscould be sprayed if only one coat was specified. UponPostle's request, Coleman wrote out a form of permit, asquoted in the margin.22 As appointed, on the nextmorning,April 3, they consulted on the job with thearchitect,who provided Taylor with a note that thespecificationscalled for one coat of spray on theseceilings.Then Taylor inquired of Postle23 whether all themen would be put back to work. Postle stated he wasplanning to put them all back, with the exception of theRiddle boys. Asked why, Postle replied that - "he feltthey had caused him a lot of problems on the job." Taylorargued that it was not true, that he knew both men verywell,and they had nothing to do with reporting theviolation.He said John Riddle was a very good mechanic,and needed the employment, and he asked as a personalfavor that John be put back to work. He would appreciateit if all the men were recalled because work had been slowin the area. Postle replied that he would have to discuss itfirstwith his superintendent.24During General Counsel's case in chief, a stipulationwas reactih,d that certain documents, containing the weeklyhgilreked by Respondent's employees from February14 throughMay 29, constituted "authentic" reportingforms for various checkoff purposes under the unioncontract. 25The substance of these documents, together withclarifications in the testimony, is set forth in chart form inAppendix A.From the foregoing, it is evident that the GeneralCounsel adequately establishedprima faciesupport of theviolations alleged. Thus, it is shown that the shutdown on11Coleman,Eckerson and Augustine were present on the job."Permit to spray according to agreement.Art. 16(F) only where onecoat is specified"It is apparent from this language and from thetestimony that this written permit was intended simply to reiterate thespecificcontract provision, and that the parties were disputingdifferenttypes of spraypainting under the contract."No others present."As to the foregoing narrative of events,Postle's version contains nomaterial conflict,-with the exception of certain denials, as the questionswere put to him, - that(on April 2)he heard Alger say anything aboutthe Riddle brothers starting all the trouble,and that(on April 3)he, toldTaylorhe would put"all the men back except the Riddle boys becausethey caused a lot of problems on the job or words tothat effect "I,findTaylor'sdetailed account more plausible and persuasiveAmong otherthings, it is apparent that, unlesstold by Postle, Taylorwould have had noknowledge at such time of Respondent's intention not to recall the RiddlesMoreover,Postle is not generally credited,infra."The documents were admitted,over Respondent's objection that theyare not relevant and that they are not confined to the Jackson job butreflect during this period all Respondent's employees on about 10 differentjobs.Respondent was subject toa subpoena duces tecumfrom GeneralCounsel whichrequested,inter olio,payroll and other records of theemployees who worked on the Jacksonjob for theperiod from February 1until the conclusionof theMiami job.Respondent's petition to revoke thesubpena on grounds that the requests were "cumbersome,burdensome; andoppressive"was denied prior to the hearing, and renewal thereof,wasdenied at the hearing.The specificinformation sought in this aspect of thesubpena was not suppliedfor the record,and General Counsel did notexpresslywaive the request for such information on receipt of thestipulations described herein. STATE WIDE PAINTING&DECORATINGCO., INC.April1was directly caused by the dispute overRespondent's right under the union contract to spray paintportions of the Jackson job. Beginning April 4, when workonthejobwasreactivated,Respondentdeniedemployment only to John and Joseph Riddle, among thevarious employees temporarily laid off by reason of theshutdown. (As earlier found, Provo voluntarily refusedreinstatement offered to him by Foreman Campo on April4.)At the same time, certain employees were transferredto and from the Jackson job, and a new employee, ReneVilla,was hired as of April 4 and assigned to the Miamijob.On March 29, John Riddle, as job steward, andJoseph Riddle raised the question with Respondent of thepropriety of certain spray painting scheduled for April 1.Inparticular,JosephRiddlewasadmonishedbyRespondent's president, Postle, to tend to his painting andnot to interfere with running the business. On April 1, thespraying question developed into a full blown dispute withtheUnion, as above described. It is immaterial whethertheRiddles, or either of them, lodged a complaint whichbrought the Union, as such, on the scene. The Union'sposition was substantially the same as that taken by theRiddles. Undoubtedly, the spraying issue was a matter ofgeneral concern among the employees on the job, allunionmembers. From the testimony of Taylor, Provo,andAlger,collectively,itisdirectly inferable thatRespondent's motive in refusing to recall the Riddles wasbased upon the belief that they were "trouble makers,"instrumental in creating the spraying dispute.Such complaints as were made by the Riddles;---or sobelievedbyRespondent,would constitute a Icta`ftettedactivity engaged in for mutual aid and protection-widerSection 7 - whether considered as a grievance affectingtherightsofallemployees,orasanattemptedimplementation of the terms of the collective-bargainingcontract covering the employees, which would consist of"but an extension of the concerted activity giving rise tothatagreement."26Moreover,suchcomplaints,particularly from John Riddle acting as job steward, are acognizable form of union activity as plainly calculated topreserve job opportunities for union members employedby Respondent.27 The same reasoning would follow -evenassuming, as Respondent argues, that only one of theRiddles actually voiced a complaint to Respondent, orthat neither Riddle made a protest directly to the Union.Nor, in the circumstances here, is the protection affordedby the Act dependent upon the correctness of the Riddles'interpretation of the contract, or by the merit or lack ofmerit of the concerted activity." Indeed, the evidence doesnotshow that their activitywas unwarranted orunreasonable. Therefore, Respondent's termination of theRiddles because they engaged in, or it believed theyengaged in, such conduct would independently violateSection 8(a)(1) and'(3).29Itwas thus incumbent upon Respondent to comeforward with evidence of legitimate business justificationfor its refusal to recall John and Joseph Riddle.D. Respondent's Expressed or Implied Defenses1.That a reduction in force was previously decided totake effect on April 3 and was carried out:Superintendent"E g.,Procon, Inc,161NLRB 1304, 1307,and casescited therein2'Ibid"WallsManufacturing Company, Inc.,137 NLRB 1317, enfd. 321 F.2d753, cert. denied 375 U. S. 923;AnacondaAluminumCompany,160NLRB 35,40,Indiana GearWorks. etc ,156 NLRB 397, 400."And seeN.L R.B. v.Great Dane Trailers.Inc ,388 U S 26.9Cecere testified that, 2 or 3 weeks before the layoff onApril 1, Postle told him that he had to get rid of three orfour men on the Jackson job because he was not collectingon the job and could not meet the payroll. Cecere wasfirm that Postle did not say when the layoff was going tobe effected. Postle testified it was on March 26 that hespoke to Cecere concerning financial problems, and heinstructedCecere to reduce the force no later than theweek ending April 3. On the same day, he told ForemanCampo that three or four men would be laid off by April3for financial reasons and that three or four mencompleting work on other jobs would be available to helpout. He asked Campo to "evaluate" and select the men tobe laid off. Campo similarly testified to such conversation,during the 3rd week in March, in which Postle fixed thelayoff date by April 3. Confronted with his affidavit givento a Board agent in which he stated that no date wasgiven for the layoff, Campo explained that he laterdiscussed his affidavit with Postle, who refreshed hismemory.30He also testified that at the time of thisconversation about March 26, he had in mind, or knew,he was going to layoff the Riddles, Jose Bolas, andGonzalo Villa, but he did not convey this to Postle.Postle further testified as follows: On April 3, he toldCampo that the Jackson job would be started up the nextmorning and to call the seven painters chosen to resumework.A decision had already been made to recall thesevenmen. On April 1, when they were preparing thepayroll for shutting down the job, Postle asked Campo, -"who are the men that you have selected for us to keep,and those we will not be calling back when we resumework?" Campo gave him the names of the Riddles, Provo,Brazley and Lacedonia as those who would not be calledback to work on the job. On April 3, when he instructedCampo to call the men for resumption of work, no nameswere stated. That was the entire conversation on April 3.Campo's testimony (as well as his affidavit) was directlyin conflict. He related no such discussion on April I asPostle described. He stated, rather, that on April 2 or 3,Postle told him the Jackson job would be started (onApril 4) and to get in touch with seven men "because thework had been caught up."37 Postle left it to him to'selectthe men he needed, and no names were then mentioned byhim or by Postle. In his affidavit, Postle states that, onApril 3, he asked Campo "who he wanted to lay off," andCampo named "the Riddle boys," and also the "names ofNorman Provo. Gus Polizos quit on March 29 and PaulAckerson [who was on the Miami job] quit on March29. 132With respect to certain inconsistencies, Postle"As to otherconflicts shown between his testimony and his affidavit,Campo disavowed the affidavit. I do not credit Campo in such explanationand disavowal'Postle stated in his affidavit that he "called each man and told them toreport to work without fail," but did not call the Riddles.Campo averredthat he just called Menendez,who got in touch with "the rest of the men."(Menendez did not testify.) He then clarified that Lacedonia and Brazleywere not called as they were already shifted to the Hollywood job, nor wasAlger as hewas being transferred from the MiamijobWhile Campostated elsewhere that Alger took Provo's place on scaffold work, heindicated that Lacedonia and Brazley also did such work Further it isnoted that as shop steward, Alger would take over the functions of JohnRiddle, the Jackson job steward."Postle was inaccurate as to Polizos and Ackerson. See chartof payrolldated,supra.Similarly,in a letter dated June 8 to the Regional Director,admitted without objection (G.C Exh.No I (e)), Postle stated that threemen were laid off and two men quit. In its original answer to thecomplaint,Respondent took the position that it' did not recall the twoRiddles and Gus Polizos,but at the hearing amended its answer to deletePolizos. 10DECISIONS OF NATIONALLABOR RELATIONS BOARD(repudiated his affidavit. I find his explanations implausible,and do not credit Postle.33In sum, I do not accept this defense of a coincidence inthe timing of a planned layoff and the spraying disputeand shutdown of April 1. Nor does the record anddocumentary data substantiate that such a reduction inforce was accomplished on or about April 3.2.That the Riddles were hired exclusively for theJackson job:On the evidence available, the entire shop,with all jobs in the jurisdiction, must be considered as oneemployment situation. The number of men on the Jacksonjob was subject to regular transfers to and from otherjobs.On April 4, it appears that Respondent hired ReneVilla and ,placed him on the Jackson job, while one manwas shifted from Miami to Jackson, and two men fromJackson to Hollywood.34 The specific job needs andemployee functions on these other jobs were not shown byRespondent. Further, it is evident that Botas and GonzaloVillawere not laid off with the Riddles, as Campotestified he initially intended. And those allegedly selectedfor the reduction in force (the Riddles and Provo) were inno way informed of such reason for termination by anyrepresentative of Respondent, nor was the Union (i.e.,Taylor) while'the matter was openly in controversy.3.That the "shop men" were retained following theshutdown:Campo described shop men as employees with"all around" painting skills, and who qualify by length ofservice; (e.g., 2 years of more) and quality of work inRespondent's judgment.Asked to name who wereconsideredshopmen,Campo specified:Lacedonia(because he was hired as a foreman);3' Brazley; Burgin,(because he is in the industry and a shop man for 8 years);andAlger (because he is shop steward). Provo wasdefinitely not a shop man (because he was not there longenough), and Campo had no knowledge as to RobertoVilla or Rene Villa (the new hire). Postle stated that hehad six to eight "steady" men, but did not name themexcept in excluding the Riddles from such category.Probative weight cannot be given to such fragmentary,generalized,and otherwise questionable testimony toestablish justification for the selection for layoff of Johnand Joseph Riddle. Moreover, as earlier noted, Campoagreed that the Riddles are journeymen and are qualifiedfor all types of work.4.That the Riddles were hired essentially to performtrimwork and there was little further need for such workwhen they were laid off.-Campo testified that he hiredJohn to do "mostly trim" and Joseph to do varnishingand trim work. He related that the Jackson job requiredpainting of about 100 school rooms and that, as of April1,only 10classroomswere left to be done. Prior to April1,he was able to do as many as 5 classrooms at a time"Except as to substantially corroborated testimony and admissionsagainst interest."Campo's testimony concerning Lacedonia and Brazley is less than clearand in conflict with his affidavit. In substantial effect, he stated that sinceFebruary these two employees worked mostly on theJacksonjob and wereused for short periods on the Hollywoodjob, that on April 1 they weresent from Jackson to Hollywood,and that a week or two later theycameback to Jackson Respondent'sposition that they were merely beingreturned to the Hollywood job where they were regularly assigned - is notsupported by this testimony"There is no evidence that Lacedonia acted as foreman on any job. Andthe shop steward had no knowledge of such fact.(while school was in session) but, about March 28 or 29,he was told by the school administration that thereafter hecould do only 1 classroom at a time, as there was toomuch disruption in having to remove students andequipment from these rooms. On such basis, there wasinsufficient trimwork to warrant the retention of theRiddles; the other men who painted the ceilings and wallscould also do the trim.36 However, Respondent took noaction concerning this change of procedure while theRiddles continued to be employed until the shutdown onApril 1. John Riddle's testimony was not refuted thatCampo told him that about one third of the, work on theentire job remained to be done, as of April 1. Such workincluded not only classrooms, but the cafeteria, kitchens,parts of hallways, parts of the exterior, and (as Campomentioned elsewhere) the library and bandroom. It isapparent that much of this work involved trim. TheRiddleswere fully qualified to do interior walls andceilings;theydid in fact perform such work forRespondent; and like many of the other men they couldwell have been utilized for other types of painting at timeswhen trim work was caught up. Surely a journeymanadept in trim work has a greater range of skills in thepainting craft. Respondent made no attempt to show thetype of work done by Rene Villa, hired April 4, or thatdone by certain of the other employees retained in theshop on and after April 4. The Riddles were not told, andIcannot find, that their employment was intended to berestricted principally to trim work. In connection with thisdefense 'and the question of specialized work performed byits employees, the testimony adduced by Respondent washighly conclusory, incomplete, and unsubstantiated asground for termination of the RiddlesE. ConclusionIn view of the entire record, the credibility conflicts areresolved contrary to Postle and Campo. The overallevidence supports the finding that the Riddles would havebeen continued in employment but for the sprayingcontroversy, the resulting shutdown, and Respondent'sknowledge or belief that these two employees' caused such"trouble" or would likely create such difficulties in thefuture. It is perforce to be concluded that Respondentfailedtoovercome theprimafacieevidenceofdiscrimination,and that General Counsel successfullymaintained the burden of proof that Respondent, forunlawful reasons, refused to recall these two employees,on and after April 4, upon resumption of work followingthe shutdown. Accordingly, Respondent violated Section8(a)(1) and (3), as alleged.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent as described in section I, above, have a close,intimate and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to-labor disputes, burdening and obstructing commerce, andthe free flow of commerce."Campo also stated that he did not call the Riddles because he was"caught up with all the trim." STATE WIDE PAINTING & DECORATING CO., INC.11V. THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I will recommend that it cease anddesisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Ithas been found that Respondent terminated theemployment of John and Joseph Riddle in violation ofSection 8(a)(3) and (1) of the Act. It will therefore berecommended that the Respondent offer these employeesimmediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges, and makethem whole for any loss of earnings suffered by reason ofthe discrimination against them, by payment to them, of asum of money equal to that which they normally wouldhave earned, absent the discrimination, from the date ofthediscriminationtothedateoftheofferofreinstatement, less net earnings during such period, withbackpay computed on a quarterly basis in the mannerestablished by the Board in F.W.Woolworth Co.,90NLRB 289. Backpay shall carry interest at the rate of 6percent per annum, as set forth inIsisPlumbing &HeatingCo.,138NLRB 716. Further, it will berecommended thatRespondentpreserveand,uponrequest,make available to the Board all payroll records,socialsecuritypayment records, timecards, personnelrecords and reports, and all other records necessary anduseful to determine the amounts of backpay due and therightsofreinstatementunderthetermsofthisRecommended Order.v ofUpon the foregoing findings of fact, and d1W;W -theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminatorily terminating John and JosephRiddle, thereby discouraging unionmembership, andinterfering with, restraining, and coercing employees in theexercise of the rights guaranteed in Section 7 of the Act,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, and upon the entire record in the case,it is recommended that Respondent, State Wide Painting& Decorating Co , Inc., Hialeah, Florida, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in Local Union 365,Brotherhood of Painters, Decorators & Paperhangers ofAmerica, AFL-CIO, or in any other labor organization,by laying off or terminating employees, or in any othermanner discriminating in regard to hire or tenure ofemployment or any term or condition of employment.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act.(a)Offer JohnW. Riddle and Joseph F. Riddleimmediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges, and makethem whole for any loss of earnings, in the manner setforth in "The Remedy" section of the Trial Examiner'sDecision.(b)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application, in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, afterdischarge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, all payroll and other records as setforth in "The Remedy" section of the Trial Examiner'sDecision.(d)Post at its current jobs and facilities in Dade,Broward, and Monroe Counties, Florida, copies of theattached noticemarked "Appendix."37 Copies of saidnotice, on forms provided for the Regional Director forRegion 12, shall, after being duly signed by Respondent,bepostedimmediatelyuponreceiptthereof,inconspicuous places, and be maintained fora period of 60consecutive days.Reasonable steps shall be taken toinsure that said notices are not altered, defaced,, orcovered by any other material.(e)Notify the Regional Director for Region 12, inwriting,within20 days from the date of this TrialExaminer's Decision and Recommended Order, what stepsRespondent has taken to comply herewith.3137In the eventthatthisRecommendedOrder is adopted by the Board,the words"a Decision and Order" shallbe substitutedfor the words "theRecommendedOrder of aTrial Examiner"in the notice.In, the furtherevent that the Board'sOrder is enforcedby a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals EnforcinganOrder" shall be substituted for the words "aDecisionand Order.""In the event that this RecommendedOrder is adopted by the Board,this provision shall be modified to read:"Notify theRegii4iial Director forRegion 12, in writing, within10 days from the date of this Order, whatsteps Respondenthad taken to comply herewith "APPENDIX ARespondent Payroll DataaJackson JobOn Payroll Quit orOr -HiredTerminatedLaid OffRecalled afterStatus4/_1Layoff bTransfersAlger, JackJ'2%2-Miami job asFrom Miami job to(shop steward)J'of 4/1Jackson job-4/5 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDAckerson, Paul3/43/23dMiami jobBotas, Jose3/85/3X4/8Brazley, Henry2/7From Jackson jobto Hollywood job-4/ 1Burgin,Wayne2/7X(4/2)4/4eCampo, Vincent2/2Foreman onJackson jobretainedCecere, Romeo(shop Supt.)2/7Miami jobas of 4/1Cote, Aime2/7X(4/2)4/4eGomez, Albert3/135/3X4/5Jones, Lawrence2/2Miami jobas of 4/1Lacedonia,Norbeto2/26From Jackson jobtoHollywood job-4/1Menendez,Vicente2/26X4/8Naramjo, Jose3/8X4/5Polizos, Konst f1/82/23Provo, Normand2/24/1XRiddle, John2/154/1XRiddle, Joseph3/84/1Job Steward onJackson jobXVilla,Gonzalo3/4X4/5Villa,Rene4/4Miami jobVilla,Roberto3/25Miami jobas of _T/_ 1aAs derived from stipulated records of weekly hours worked for purposes of union check-off, and clarified in testimonybTestimony of general recall on April 4 does not comport with stipulated data. Note that full 40 hours were generally worked before and after shutdownperiodcDates shown as end of payroll week in 1968d Worked 9 hours week endingApril 10.eFrom stipulated payroll date,it appears that Cotelost only 7hours and Burgin 10 hours after shutdownon April 4.1Originally the parties stipulated that he was hired Jan 8 and quitFeb. 2.The later stipulated payroll records show that he workedthrough Feb 23.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT discourage membership in LocalUnion 365, Brotherhood of Painters,Decorators&Paperhangers of America,AFL-CIO,or in any otherlabororganization,by laying off or terminatingemployees,or in any other manner discriminating inregard to the hire or tenure of employment or any termor condition of employment.WE WILL NOT in any like or related manner interferewith,restrain,or coerce employees in the exercise oftherighttoself-organization,toformlabororganizations,to join or assist the above-named or anyother labor organization,to bargain collectively throughrepresentatives of their own choosing, and to engage inany other activites for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.WE WILL offer John W. Riddle and Joseph F. Riddleimmediate and 'full reinstatement to their former orsubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges previouslyenjoyed, and make them whole for any loss of pay theymay have suffered by reason of the discriminationagainst them.All our employees are free to become or remain, or torefrain from becoming or remaining, members of anylabor organization of their choice.DatedBySTATE WIDE PAINTING &DECORATING CO., INC.(Employer)(Representative)(Title)Note:We will notify the above-named employees ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationinaccordancewith the Selective Service Act and theUniversalMilitary Training and Service Act of 1948, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 706Federal Office Building, 500 Zack Street, Tampa, Florida33602, Telephone 228-7711, Extension 257.